
	
		III
		110th CONGRESS
		1st Session
		S. RES. 135
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Lieberman (for
			 himself, Mr. Biden,
			 Mr. McCain, and Mr. Smith) submitted the following resolution; which
			 was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States should support independence for Kosovo.
	
	
		Whereas the United States has enduring national interests
			 in the peace and security of southeastern Europe, and in the greater
			 integration of the region into the Euro-Atlantic community of democratic,
			 well-governed states;
		Whereas, in March 1999, the United States, along with
			 other members of the North Atlantic Treaty Organisation (NATO), commenced
			 military action aimed at ending Slobodan Milosevic’s brutal campaign of ethnic
			 cleansing against the people of Kosovo;
		Whereas that military action resulted in the defeat of
			 Serb forces and the creation of the United Nations Mission in Kosovo, an
			 interim United Nations administration that governs Kosovo, and which ended, de
			 facto, the sovereignty that was previously exercised by the Government of the
			 Federal Republic of Yugoslavia over Kosovo;
		Whereas the men and women of the Armed Forces of the
			 United States have served bravely in Kosovo since 1999, and their presence and
			 participation in the NATO-led Kosovo Force has been indispensable in protecting
			 the people of Kosovo and stabilizing the region;
		Whereas United Nations administration was never intended
			 nor understood as a permanent solution to the political status of
			 Kosovo;
		Whereas, in light of NATO’s military intervention in
			 Kosovo and the United Nations trusteeship established in Kosovo pursuant to
			 United Nations Security Council Resolution 1244 (1999), the international
			 community has recognized the political circumstances in Kosovo as unique, and
			 the settlement of Kosovo’s status therefore does not establish a precedent for
			 the resolution of other conflicts;
		Whereas continuing uncertainty about the status of Kosovo
			 is unacceptable to the overwhelming majority of the inhabitants of Kosovo,
			 inhibits economic and political development in Kosovo, and contributes to
			 instability and radicalism in both Kosovo and Serbia;
		Whereas, in 2005, the United Nations Secretary-General
			 appointed the former President of Finland, Martti Ahtisaari, as United Nations
			 Special Envoy for Kosovo to develop a comprehensive settlement proposal to
			 resolve the political status of Kosovo;
		Whereas, in March 2007, after 14 months of intensive
			 diplomacy, Special Envoy Ahtisaari submitted to the Security Council a
			 comprehensive settlement proposal that would result in supervised independence
			 for Kosovo, with robust protections for the rights of minorities; and
		Whereas Special Envoy Ahtisaari has explored every
			 reasonable avenue for compromise in the course of his diplomacy and has stated
			 that further negotiations would be counterproductive: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 should support the independence of Kosovo in accordance with its currently
			 constituted borders, a resolution that represents the only just, sustainable
			 solution for an economically viable and politically stable Kosovo;
			(2)the United States
			 should, in consultation and cooperation with its allies, vigorously and
			 promptly pursue a United Nations Security Council resolution that endorses the
			 recommendations of United Nations Special Envoy for Kosovo Martti
			 Ahtisaari;
			(3)in the absence of
			 timely action by the United Nations Security Council, the United States should
			 be prepared to act in conjunction with like-minded democracies to confer
			 diplomatic recognition on, and establish full diplomatic relations with, Kosovo
			 as an independent state, much as the United States worked in cooperation with
			 like-minded democracies to protect the people of Kosovo in 1999;
			(4)the United States
			 should oppose any delay in the resolution of the political status of Kosovo as
			 counterproductive, potentially dangerous, and likely to make the achievement of
			 a lasting settlement more difficult;
			(5)the United States
			 should work together with the European Union as a full partner in supporting
			 the political and economic development of an independent Kosovo;
			(6)the United States
			 should support the integration of Kosovo into international and Euro-Atlantic
			 institutions, including its timely admission to the Partnership for Peace
			 program of the North Atlantic Treaty Organisation (NATO), with the ultimate
			 goal of full membership in NATO;
			(7)the United States
			 should reaffirm its commitment to southeastern Europe, including the
			 continuation of the military mission in Kosovo to deter and disrupt any efforts
			 by any party to destabilize the region through violence;
			(8)the Government of
			 Kosovo should exercise responsible leadership under supervised independence and
			 thereby accelerate the transition to full independence, taking particular care
			 to reassure, protect, and ensure the full political and economic rights of Serb
			 and other minority communities in Kosovo;
			(9)the Government of
			 Kosovo should make every reasonable effort to develop a cooperative
			 relationship with the Government of Serbia, in recognition of its legitimate
			 interests in the safety of the Serb population in Kosovo and in the protection
			 and preservation of the patrimonial sites of the Serbian Orthodox Church in
			 Kosovo; and
			(10)the Government
			 of Serbia should exercise responsible leadership and seize the opportunity and
			 the imperative presented by the independence of Kosovo to end the dark chapter
			 of the 1990s and focus its energies toward achieving a prosperous and peaceful
			 future through regional cooperation and integration into Euro-Atlantic
			 institutions, including NATO and the European Union, and toward the
			 establishment of open, constructive relations with the government of
			 Kosovo.
			
